DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remark entered on July 7, 2021.
Claims 1-12 & 17 are pending in the current application.
Claims 1 & 7 are amended.
	Claim 17 is newly added.
	Claims 13-16 are cancelled.

Response to Arguments
Applicant's remarks filed 7/7/2021, page 7, regarding the objection to the Abstract have been considered and are acknowledged. The objection to the Abstract is maintained.

Applicant's remarks filed 7/7/2021, page 7, regarding the double patenting rejection have been considered and are acknowledged. The double patenting rejection is maintained.

Applicant's remarks filed 7/7/2021, pages 7-10, with respect to overcoming the rejection of independent claims 1 & 7 under 35 U.S.C. § 103 have been fully considered and are moot upon further consideration and a new ground(s) of rejection made under 
In response to Applicant’s remark that Examiner’s previously-cited references do not show the Applicant’s newly-recited claim limitations, the Examiner directs Applicant’s attention to the rejection of claim 1, and similarly claim 7 below, where Applicant’s newly-recited claim limitations are now addressed by Zhao and rejected as outlined below. In Paragraphs [0108]-[0114] & [0144]-[0147], Zhao discloses that inverse secondary transform matrices involve matrix multiplication form y=T·x, wherein T, secondary transform matrix is denoted using x input vector having input length and y output vector having output transform coefficients vector with output length. Additionally, the eighth technique of Zhao teaches in Paragraphs [0096] & [0185]-[0189], 4x4 NSST is applied to 4x4 sub-blocks, containing a 16-element length, within an 8x8 CTU size, with output of 4x4 output, containing output of 16 elements. And while this output length is not 48 as claimed, one of ordinary skill in the art would have expected Applicant’s invention to perform equally well with the output length being 16 as taught by Zhao or the claimed output length being 48 because both output lengths perform the same function outputting secondary transformed coefficients for encoding and data compression purposes. Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Therefore, it would have been obvious to combine to one of ordinary skill in this art to modify Zhao to adjust the secondary transform matrix sizes to provide an output length of 48 to obtain the invention as specified in claim 1. 

Applicant's remarks filed 7/7/2021, pages 10, regarding the rejection of claims 2-12 under 35 U.S.C. § 103 have been fully considered but they are not persuasive. 
Applicant relies on the patentability of the claims from which these claims depend to traverse the rejection without prejudice to any further basis for patentability of these claims based on the additional elements recited. 
Examiner respectfully disagrees because Zhao discloses independent claims 1 & 7 as outlined below. Thus, claims 2-6 & 8-12 are also rejected for the similar reasons as outlined below.

Specification
The abstract of the disclosure is objected to because legal phraseology and the implied phrase, “the present disclosure provides […],” is recited. Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Co-Pending Application No. 16/898,117
Claims 1-12 & 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/898,117 in view of Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao).

Instant – 17/031,089
Co-pending - 16/898,117
1.    A method for reconstructing a video signal, the method comprising:
1. (Currently Amended) A method for decoding a video signal by an apparatus, comprising:
obtaining a transform block by performing an entropy decoding and a dequantization for a current block;

deriving a secondary transform corresponding to a specific area in the transform coefficient block, wherein the 

and wherein the secondary transform matrix is denoted based on an input length and an output length of a secondary transform;

performing an inverse secondary transform for the specific area based on the secondary transform;
deriving a secondary inverse-transformed block, by performing a secondary inverse-transform for a top-left specific region of the current block based on the secondary transform kernel;
performing an inverse primary transform for a block which the inverse secondary transform is applied to; and
deriving a residual block of the current block, by performing a primary inverse-transform for the secondary inverse-transformed block based on a primary transform kernel, 
reconstructing the current block based on using a block which the primary inverse transform is applied to,

wherein the input length of the secondary transform is determined as 16, and the output length of the secondary transform is determined as 48, based on that each of the height and the width of the transform block is equal to 8.





Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application is obtaining a transform coefficient block by performing an entropy decoding and a dequantization for a current block, and  reconstructing the current block using a block which the primary inverse transform is applied to wherein the secondary transform matrix is denoted based on an input length and an output length of a secondary transform, and wherein the input length of the secondary transform is determined as 16, and the output length of the secondary transform is determined as 16, based on that each of the height and the width of the transform block is equal to 8. However, this is known in the art as evidenced by Zhao, which is in the same field of endeavor, and which discloses the video decoder performing the reciprocal process performed upon encoded transform coefficients by video encoder 20 as discussed in Paragraphs [0079]-[0080], [0108]-[0114], [0144]-[0147]  & [0211]. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to integrate the teachings of Zhao into 16/898,117 in order to decode and dequantize the transform coefficients and 
Furthermore, claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application is wherein the input length of the secondary transform is determined as 16, and the output length of the secondary transform is determined as 48, based on that each of the height and the width of the transform block is equal to 8. However it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the output length of the secondary transform is determined as 48. Applicant has not disclosed wherein the output length of the secondary transform is determined as 48 provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the output length being 16 as taught by Zhao or the claimed output length being 48 because both output lengths perform the same function outputting secondary transformed coefficients for encoding and data compression purposes. Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to combine to one of ordinary skill in this art to modify Zhao to adjust the secondary transform matrix sizes to provide an output length of 48 to obtain the invention as specified in claim 1. 

Regarding claims 2-12 & 17, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in the rejections outlined below with respect to copending Application No. 16/898,117 in view of Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao).

Co-Pending Application No. 16/897,681
Claims 1-12 & 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/897,681 in view of Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao).


Instant – 17/031,089
Co-pending - 16/897,681
1.    A method for reconstructing a video signal, the method comprising:
1. (Currently amended) Method of transferring of three dimensional [3D] image data, the method comprising, at a 3D source device,
obtaining a transform coefficient block by performing an entropy decoding and a dequantization for a current block;

deriving a secondary transform corresponding to a specific area in the transform coefficient block, wherein the specific area represents an area 

and wherein the secondary transform matrix is denoted based on an input length and an output length of a secondary transform;

performing an inverse secondary transform for the specific area based on the secondary transform;
deriving a secondary inverse-transformed block by performing a secondary inverse transform on a left top region of the current block by using the secondary transform matrix specified by the first syntax element; and
performing an inverse primary transform for a block which the inverse secondary transform is applied to; and
deriving a residual block of the current block by performing a primary inverse transform on the secondary inverse-transformed block using a primary transform matrix of the current block.
reconstructing the current block based on using a block which the primary inverse transform is applied to,

wherein the input length of the secondary transform is determined as 16, and the output length of the secondary transform is determined as 48, based on that each of the height and the width of the transform block is equal to 8.



Although the claims are not identical, they are not patentably distinct from each other because claim 1 of the instant application differs from claim 1 of the co-pending application in that the instant application is obtaining a transform coefficient block by performing an entropy decoding and a dequantization for a current block, and  reconstructing the current block using a block which the primary inverse transform is applied to wherein the secondary transform matrix is denoted based on an input length and an output length of a secondary transform, and wherein the input length of the secondary transform is determined as 16, and the output length of the secondary transform is determined as 16, based on that each of the height and the width of the transform block is equal to 8. However, this is known in the art as evidenced by Zhao, which is in the same field of endeavor, and which discloses the video decoder performing the reciprocal process performed upon encoded transform coefficients by video encoder 20 as discussed in Paragraphs [0079]-[0080], [0108]-[0114], [0144]-[0147]  & [0211]. It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to integrate the teachings of Zhao into No. 16/897,681 in order to decode and dequantize the transform coefficients and then reconstruct the decoded video for viewing by users as discussed in Paragraph [0056].
wherein the input length of the secondary transform is determined as 16, and the output length of the secondary transform is determined as 48, based on that each of the height and the width of the transform block is equal to 8. However it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for the output length of the secondary transform is determined as 48. Applicant has not disclosed wherein the output length of the secondary transform is determined as 48 provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the output length being 16 as taught by Zhao or the claimed output length being 48 because both output lengths perform the same function outputting secondary transformed coefficients for encoding and data compression purposes. Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Therefore, it would have been obvious to combine to one of ordinary skill in this art to modify Zhao to adjust the secondary transform matrix sizes to provide an output length of 48 to obtain the invention as specified in claim 1. 

Regarding claims 2-12, although the claims are not identical, the further limitations would have been obvious for the same reasons of obviousness as set forth in  in view of Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao). 

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 & 17 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding claims 1, 7 & 17 the Applicant amends the claims with, “[…] wherein the secondary transform matrix is denoted based on an input length and an output length of a secondary transform;” and, “wherein the input length of the secondary 
Dependent claims 2-6 & 8-12 fall accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 

Claims 1-12 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (US 2017/0094313 A1) (hereinafter Zhao).

	Regarding claim 1, Zhao discloses a method for reconstructing a video signal, the method comprising: 
	obtaining a transform block by performing an entropy decoding and a dequantization for a current block [Paragraphs [0079]-[0080], [0112] & [0211], Figs. 1, 3B & 4, video decoder 30 performs reciprocal process performed upon encoded transform coefficients by video encoder 20, includes entropy decoding unit 270 and inverse quantization 60 & 276];
	deriving a secondary transform matrix corresponding to a specific area in the transform block, wherein the specific area represents an area including a top-left area of the transform block [Paragraphs [0108]-[0114], Figs. 3B-4, Deriving rotational transform as secondary transform for low frequency part of transform coefficients matrix, as top-left block of transform coefficient block] and wherein the secondary transform matrix is denoted based on an input length and an output length of a secondary transform [Paragraphs [0108]-[0114] & [0144]-[0147], Inverse secondary transform matrices involve matrix multiplication form y=T·x, wherein T, secondary transform matrix is denoted using x input vector having input length and y output vector having output transform coefficients vector with output length];
[Paragraphs [0108]-[0114], Figs. 3B-4, Inverse rotational transform as inverse secondary transform for low frequency part of transform coefficients matrix, upon top left 8x8 sub-blocks of 16x16 and 32x32 transform coefficient matrices];
	performing an inverse primary transform for a block which the inverse secondary transform is applied to [Paragraphs [0112], Fig. 4, Inverse DCT transform 66 performs inverse primary transform to convert the transform coefficient matrices, including the top left 8x8 sub-blocks of the 16x16 and 32x32 transform coefficient matrices with the 8x8 transform coefficient matrices produced by inverse ROT 64]; and
	reconstructing the current block based on a block which the primary inverse transform is applied to [Paragraphs [0112] & [0121], Fig. 4, Residual blocks formed from first and secondary inverse transforms are summed with predictive blocks and form decoded video block as current block], 
	However, the first technique of Zhao does not explicitly disclose wherein the input length of the secondary transform is determined as 16, and the output length of the secondary transform is determined as 48, based on that each of the height and the width of the transform block is equal to 8.
	The eighth technique of Zhao teaches wherein the input length of the secondary transform is determined as 16, and the output length of the secondary transform is determined as 16, based on that each of the height and the width of the transform block is equal to 8 [Paragraphs [0096], [0144]-[0147] & [0185]-[0189], 4x4 NSST is applied to 4x4 sub-blocks, containing 16 element length, within an 8x8 CTU size, with output of 4x4 output, containing output of 16 elements].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to integrate and implement the feature of applying secondary transforms to 4x4 sub-blocks as described in the eighth technique of Zhao as above, to apply secondary inverse transforms on low frequency portions of block with different sizes and different shapes (other than square or non-square) (Zhao, Paragraphs [0185]-[0188]).
	However, Zhao does not explicitly disclose wherein the output length of the secondary transform is determined as 48.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to for the output length of the secondary transform is determined as 48. Applicant has not disclosed wherein the output length of the secondary transform is determined as 48 provides an advantage, is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the output length being 16 as taught by Zhao or the claimed output length being 48 because both output lengths perform the same function outputting secondary transformed coefficients for encoding and data compression purposes. Furthermore, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
48 to obtain the invention as specified in claim 1. 

Regarding claim 2, Zhao discloses the method of claim 1, and is analyzed as previously discussed with respect to the claim.
Furthermore, the eighth technique of Zhao teaches wherein the specific area is divided into 4x4 subblocks, and wherein the inverse secondary transform is performed for each of the 4x4 subblocks [Paragraphs [0185]-[0188], Video decoder 30 may divide MxN coefficient blocks into a plurality of non-overlapped 4x4 sub-blocks and applies inverse secondary transform].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to integrate and implement the feature of applying secondary transforms to 4x4 sub-blocks as described in the eighth technique of Zhao as above, to apply secondary inverse transforms on low frequency portions of block with different sizes and different shapes (other than square or non-square) (Zhao, Paragraphs [0185]-[0188]).

Regarding claim 3, Zhao discloses the method of claim 2, and is analyzed as previously discussed with respect to the claim.
Furthermore, the seventh technique of Zhao teaches wherein the same 4x4 secondary transform is applied or different 4x4 secondary transforms are applied to the 4x4 subblocks based on at least one of locations or prediction modes of the subblocks [Paragraphs [0175]-[0180], Video decoder 30 selects the secondary transform from a subset based on the signaled NSST index (may be inherited) and corresponding intra prediction mode].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to integrate and implement the feature of selecting secondary transforms as described in the seventh technique of Zhao as above, to apply secondary transforms upon non-luma components in an inherited manner, reducing data bandwidth (Zhao, Paragraphs [0175]).

Regarding claim 4, Zhao discloses the method of claim 2, and is analyzed as previously discussed with respect to the claim.
Furthermore, the eighth technique of Zhao teaches wherein whether the specific area is divided into 4x4 subblocks is determined based on a size of the transform block [Paragraphs [0185]-[0188], Video decoder 30 may divide MxN coefficient blocks into a plurality of non-overlapped 4x4 sub-blocks, especially for non-square sized blocks, and applies inverse secondary transform].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to integrate and implement the feature of applying secondary transforms to 4x4 sub-blocks as described in the eighth technique of Zhao as above, to apply secondary inverse transforms on low frequency portions of block with different sizes and different shapes (other than square or non-square) (Zhao, Paragraphs [0185]-[0188]).

Regarding claim 5, Zhao discloses the method of claim 2, and is analyzed as previously discussed with respect to the claim.
Furthermore the eighth technique of Zhao teaches of 4x4 subblocks [Paragraphs [0185]-[0188], Video decoder 30 may divide MxN coefficient blocks into a plurality of non-overlapped 4x4 sub-blocks].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to integrate and implement the feature of applying secondary transforms to 4x4 sub-blocks as described in the eighth technique of Zhao as above, to apply secondary inverse transforms on low frequency portions of block with different sizes and different shapes (other than square or non-square) (Zhao, Paragraphs [0185]-[0188]).
However, the first and eighth techniques in Zhao do not disclose checking whether the number of non-zero transform coefficients within in the 4x4 subblocks is equal to or more than a specific threshold, wherein whether the 4x4 secondary transform is applied to the 4x4 subblocks is determined according to the checking result.
The fifth technique of Zhao teaches of checking whether the number of non-zero transform coefficients within in the 4x4 subblocks is equal to or more than a specific threshold, wherein whether the 4x4 secondary transform is applied to the 4x4 subblocks is determined according to the checking result [Paragraphs [0150]-[0154], NSST index is skipped and secondary transform is not applied if a total number or a total absolute sum of nonzero coefficients transmitted is no greater than a threshold value, for example 100].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to integrate and implement the feature of checking the number of non-zero transform coefficients within the 4x4 sub-blocks as described in the fifth technique of Zhao as above, to skip the process of applying the secondary transform if the energy of a residual signal is limited, reducing complexity (Zhao, Paragraphs [0150]).

Regarding claim 6, Zhao discloses the method of claim 5, and is analyzed as previously discussed with respect to the claim.
Furthermore, the fifth technique of Zhao teaches wherein when the number of non-zero transform coefficients within the 4x4 subblocks is equal to or more than the specific threshold, the 4x4 secondary transform is applied to the 4x4 subblocks, and otherwise, the 4x4 secondary transform is not applied to the 4x4 subblocks [Paragraphs [0150]-[0154], NSST index is skipped and secondary transform is not applied if a total number or a total absolute sum of nonzero coefficients transmitted is no greater than a threshold value, for example 100].
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Zhao to integrate and implement the feature of checking the number of non-zero transform coefficients within the 4x4 sub-blocks as described in the fifth technique of Zhao as (Zhao, Paragraphs [0150]).

Regarding claims 7-12, apparatus claims (7-12) are drawn to the apparatus using/performing the same method as claimed in claims (1-6) Therefore apparatus claims (7-12) correspond to method claims (1-6), and are rejected for the same reasons of obviousness as used above.
Furthermore, Zhao discloses of a processor configured to perform the same method as claimed in claims (1-6) [Paragraphs [0226]-[0230], One or more processors].

Regarding claim 17, non-transitory computer-readable medium claim 17 corresponds to the same method as claimed in claim 1, and therefore is also rejected for the same reasons of obviousness as listed above.
Furthermore, Zhao discloses a non-transitory computer-readable medium storing a bitstream causing an image decoding apparatus to perform the image decoding method according to claim 1 [Paragraph [0195] & [0227]-[0228], Comprising RAM, ROM, EEPROM, CD-ROM, and including a decoded picture buffer or reference picture memory storing bitstream].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Saxena (US 2012/0057630 A1): A method and apparatus encode and decode video by determining whether to use discrete cosine transform (DCT) and DST for each of the horizontal and vertical transforms. During encoding, an intra-prediction is performed based on an intra-prediction mode determined for an M×N input image block to obtain an M×N intra-prediction residue matrix (E). Based on the intra-prediction mode, each of a horizontal transform and a vertical transform is performed using one of DCT and DST according to the intra-prediction mode. During decoding, the intra-prediction mode is determined from an incoming video bitstream. The M×N transformed coefficient matrix of the error residue is obtained from the video bitstream using an inverse quantizer. Based on the intra prediction mode, one of DCT and DST is performed for each of an inverse vertical transform and an inverse horizontal transform.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CHANG whose telephone number is (571)272-5707.  The examiner can normally be reached on M-Sa, 12PM - 10 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL CHANG/Examiner, Art Unit 2487